Citation Nr: 0321173	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  00-22 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for left ankle sprain.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right ankle tenosynovitis.

3.  Entitlement to an initial evaluation in excess of 10 
percent for right knee degenerative changes.

4.  Entitlement to an initial evaluation in excess of 10 
percent for left knee degenerative changes.


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from July 1972 to November 
1979, and from February 1983 to December 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran provided oral testimony before a Decision Review 
Officer at the RO in March 2001, a transcript of which has 
been associated with the claims file.

In October 2002 the Board denied entitlement to service 
connection for a bilateral leg condition, claimed as 
secondary to service-connected bilateral ankle and/or 
bilateral knee disabilities.  The Board undertook additional 
development of the issues of entitlement to initial 
evaluations in excess of 10 percent for the service-connected 
bilateral ankle and knee disabilities.

Additional evidence has been associated with the claims file 
as a result of the Board's development, as well as evidence 
submitted by the veteran himself.  In July 2003 the veteran 
advised that he was waiving initial RO review of all evidence 
he had submitted as well as obtained in connection with his 
claim, and advised that he had no further evidence to submit, 
and that the Board should immediately proceed to adjudicate 
his claim.


FINDINGS OF FACT

1.  Left knee degenerative changes are productive of not more 
than slight impairment, but cause additional functional loss 
due to pain or other pathology.

2.  Right knee degenerative changes are productive of not 
more than slight impairment, but cause additional functional 
loss due to pain or other pathology.

3.  Tenosynovitis of the right ankle is productive of not 
more than moderate impairment, but causes additional 
functional loss due to pain or other pathology.

4.  Left ankle sprain is productive of not more than moderate 
impairment, but causes additional functional loss due to pain 
or other pathology.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent for 
left knee degenerative changes have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5262 (2002).

2.  The criteria for an initial evaluation of 20 percent for 
right knee degenerative changes have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010-5262 (2002).

3.  The criteria for an initial evaluation of 20 percent for 
tenosynovitis of the right ankle have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5271 (2002).

4.  The criteria for an initial evaluation of 20 percent for 
left ankle sprain have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5271.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the service medical records discloses that the 
veteran was evaluated on various occasions for complaints of 
bilateral knee and ankle pain initially considered to be of 
unknown etiology and later recorded with history of bilateral 
knee injury.

Correspondence on file from a private physician dated in 
October 1997 includes notations referable to treatment of the 
veteran for lower extremity pain.

VA conducted a special orthopedic examination of the veteran 
in September 1999.  He reported that he could not stand long 
without his knees and ankles hurting and swelling.  He 
reported that he was on anti-inflammatory medication and 
other medication for pain.  He was currently employed 
maintaining mainframes.  Examination of the knees disclosed 
range of motion from 0 to 135 degrees.  There were no 
abnormalities.  Examination of the ankles disclosed 20 
degrees of dorsiflexion and 45 degrees of plantar flexion.  
The examiner noted the veteran complained of pain when he 
stressed the ankle.  There were no abnormalities.  X-rays of 
the ankles were normal.  Bilateral knee x-rays disclosed the 
joints were normal and there was a small, left suprapatellar 
ossification.

The veteran provided oral testimony before a Decision Review 
Officer at the RO in March 2001, a transcript of which has 
been associated with the claims file.  He described his 
bilateral knee and ankle symptomatology.

VA conducted a special orthopedic examination of the veteran 
in April 2001.  The examiner commented that the veteran was 
highly motivated in diligently working and keeping his job.  
Muscles cramping in the calves was opined not to be related 
to or a manifestation of the service-connected lower 
extremity disabilities.  Clinical findings obtained on 
examination were in reference to issues not the subject of 
the current appeal.

VA conducted a special orthopedic examination of the veteran 
in October 2001.  It was noted that x-rays had revealed 
degenerative arthritis of both knees and ankles.  Examination 
of the right knee disclosed tenderness medially and 
laterally.  Range of motion was 0 to 110 degrees.  There was 
tenderness in the infrapatellar region.  There was some 
tenderness with flexion.  There was no laxity.  There was 
slight effusion about the right knee.  Examination of the 
left knee disclosed some tenderness medially and laterally.  
Range of motion was 0 to 110 degrees.  There was tenderness 
medially and laterally and some crepitus with flexion.  There 
was tenderness of the infrapatellar tendon.  

Examination of the right ankle disclosed that the veteran 
could plantarflex to 30 degrees and dorsiflex to 30 degrees, 
each time producing some discomfort.  Lateral rotation was to 
10 degrees.  Medial rotation was to 30 degrees with 
discomfort.  Left ankle lateral rotation was to 20 degrees 
and medial rotation was to 30 degrees with discomfort.  
Plantar flexion was to  30 degrees and dorsiflexion was to 30 
degrees with some discomfort.    There was moderate 
periarticular thickening.  There was exquisite tenderness to 
palpation, both medially and laterally, of both ankles and 
slight degree of swelling of the distal feet and ankles.

The pertinent diagnostic impressions were chronic bilateral 
knee pain, moderate disability, with slight progression; and 
chronic pain in both ankles secondary to degenerative 
arthritis, moderate disability, slight progression.

VA conducted a special orthopedic examination of the veteran 
in February 2003.  He complained of pain on examination.  The 
right ankle had 5 degrees of dorsiflexion to 50 degrees of 
plantar flexion.  There was tenderness to light palpation 
about both medial and lateral malleoli.  The ligaments 
controlling the medial malleolus area were intact and stable.  
On the lateral side there was a 1+ laxity of the calcaneal 
fibular ligament and talofibular ligament.  The examiner 
noted he could subluxate the ankle a few degrees.  The 
examiner diagnosed status following severe sprain to lateral 
ligaments of the right ankle with residual instability and 
pain.

Examination of the left ankle revealed mild tenderness of the 
calcaneal tendon (Achilles tendon) without defect.  The 
medial side of the ankle was stable, although he complained 
of severe pain.  The lateral side was unstable, with 1+ 
laxity on stressing the calcaneal fibular ligament and also 
the talofibular ligament.  The examiner diagnosed chronic 
sprain of the left ankle and of the right ankle, and status 
following injury of the left heel cord, which had appeared to 
have healed nicely.

With respect to the right knee, the veteran complained that 
if he got up from sitting down, there would be a loud pop.  
Occasionally there was effusion, but not often.  He had pain 
on using the knee until it warmed up and both knees had 
similar history and examination.  There was a q-angle of 15 
degrees and the lateral retinaculum was a little tight.  Both 
knees were stable on valgus stress at full extension and at 
30 degrees and referring the cruciates to be intact.  The 
range of motion was from 0 to 120 degrees.  As the knee 
approached 120 degrees, it became painful and this was 
bilaterally equal.  McMurray's test was negative and the 
various tests and integrity of the ligaments of the knees 
were normal.  The examiner noted he did not pickup 
instability of either knee.  The diagnosis was status 
following strain of both knees associated with being required 
to run in service.

The examiner recorded the veteran related that he worked at a 
computer and his ankles or knees did not bother him 
particularly, except for a tendency to swell.  The examiner 
was of the opinion he was able to perform the average 
employment in the civil occupation so long as he did not have 
to do any heavy lifting with the legs, a lot of walking, 
squatting, or kneeling with the legs.  

The examiner noted that pain was visible on examination 
particularly in the lateral ligament of both ankles and the 
range of motion studies of both knees.  There was bitter 
complaint on stressing of the ligaments of both ankles.  The 
examiner was of the opinion that the subjective complaints 
were supported by the objective findings.

In an addendum to the examination report, the examiner 
indicated that there was weakened movement, excess 
fatigability, pain on movement, swelling, and laxity.  There 
was no crepitation, incoordination, deformity, or atrophy.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from disease and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2002).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2002).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic disease and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2002).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2002).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The CAVC has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003/5010 and 5257.  VAOPGCPREC 23-97.

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2002).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite joint.  38 C.F.R. § 4.59 
(2002).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for major joint (including 
the ankle and the knee) or group of minor joints affected by 
limitation of motion to be combined not added under 
Diagnostic Code 5003.

Limitation of motion must be objectively confirmed by 
findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more joints or two or more joint groups and occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

Under VA General Counsel opinion, VAOPGCPREC 23-97, 
VAOPGCPREC 9-98 it was held that, when a claimant has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also x-ray evidence of arthritis 
and limitation of motion sufficient to warrant a zero percent 
rating under Diagnostic Code 5260 or 5261, a separate rating 
is available under Diagnostic Code 5003 or Diagnostic Code 
5010.

Diagnostic Code 5003 (5010) is to be read in conjunction with 
38 C.F.R. § 4.59, and it is contemplated by a separate 
evaluation, 38 C.F.R. § 4.40, which relates to pain in the 
musculoskeletal system.

The CAVC has held that "Diagnostic Code 5003 and 38 C.F.R. 
§ 4.59 deem painful motion of a major joint or groups caused 
by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Hicks v. 
Brown, 8 Vet. App. 417 (1995).

The CAVC has held that Diagnostic Codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Full range of motion in the knee is from 0 degrees to 140 
degrees flexion.  See 38 C.F.R. § 4.71, Plate II (2002).

A 60 percent evaluation may be assigned for extremely 
unfavorable ankylosis of a knee in flexion at an ankle of 45 
degrees or more.  A 50 percent evaluation may be assigned for 
ankylosis of a knee between 20 degrees and 45 degrees.  A 40 
percent evaluation may be assigned for ankylosis of a knee in 
flexion between 10 degrees and 20 degrees.  A 30 percent 
evaluation may be assigned for ankylosis of a knee at a 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a; 
Diagnostic Code 5256.  

For other knee impairment, including recurrent subluxation or 
lateral instability of the knee, a severe case is to be rated 
30 percent disabling; a moderate case is to be rated 20 
percent disabling, and a slight case is to be rated 10 
percent disabling.  38 C.F.R. § 4.71a; Diagnostic Code 5257.

A 20 percent rating is assigned for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating.  When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is appropriate where flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a; Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating.  When extension is limited to 10 degrees, a 
10 percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is appropriate where extension is limited to 
20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
appropriate where extension is limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Impairment of a tibia and fibula with slight knee or ankle 
disability may be assigned a 10 percent evaluation.  
Impairment of a tibia and fibula with moderate knee or ankle 
disability may be assigned a 20 percent evaluation; 
impairment of a tibia and fibula with marked knee or ankle 
disability may be assigned a 30 percent evaluation and 
nonunion with loose motion requiring a brace or malunion may 
be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; 
Diagnostic Code 5262.

Genu recurvatum (acquired, traumatic, with weakness and 
insecurity in weight-bearing objectively demonstrated) may be 
assigned a 10 percent evaluation.  38 C.F.R. § 4.71a; 
Diagnostic Code 5263.


Normal ankle dorsiflexion is 20 degrees.  Normal ankle 
plantar flexion is 45 degrees.  38 C.F.R. § 4.71a; Plate II.

A 40 percent evaluation may be assigned for ankylosis of an 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  

A 30 percent evaluation may be assigned for ankylosis of an 
ankle in plantar flexion, between 30 degrees and 40 degrees, 
or in dorsiflexion, between 0 degrees and 20 degrees.  

A 20 percent evaluation may be assigned for ankylosis of an 
ankle in plantar flexion, less than 30 degrees.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5270.

A 20 percent evaluation may be assigned for marked limited 
motion of an ankle.  A 10 percent evaluation may be assigned 
for moderate limited motion of an ankle.  38 C.F.R. § 4.71a; 
Diagnostic Code 5271.

A 20 percent evaluation may be assigned for ankylosis of 
subastragalar or tarsal joint in poor weight-bearing 
position, and 10 percent in good weight-bearing position.  
38 C.F.R. § 4.71a; Diagnostic Code 5272.

A 20 percent evaluation may be assigned for malunion of os 
calcis or astragalus with marked deformity, and 10 percent 
for moderate deformity.  38 C.F.R. § 4.71a; Diagnostic Code 
5273.

A 20 percent evaluation may be assigned for astragalectomy.  
38 C.F.R. § 4.71a; Diagnostic Code 5274.


Ratings may be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duties to Notify and to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7(b), 114 
Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations to the duties to notify and to assist are 
also effective as of the date of the enactment of the VCAA, 
November 9, 2000.  66 Fed. Reg. 45,620, 4,630-32 (August 29, 
2001) (38 C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issues of entitlement to 
initial evaluations in excess of 10 percent for the service-
connected bilateral knee and ankle disabilities has been 
properly undertaken and completed.  The Board is confident in 
this assessment because the evidence as presently constituted 
is sufficient in establishing a favorable finding for each of 
the disabilities at issue.

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center would only serve to 
further delay resolution of the claim.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).


Initial Increased Evaluations

The veteran seeks entitlement to initial increased 
evaluations for his bilateral knee and ankle disabilities at 
issue each rated as 10 percent disabling by analogy to 
pertinent diagnostic codes of the rating schedule.  The 
Board's application of the pertinent governing criteria to 
the disabilities at issue does not permit grants of 
entitlement to increased evaluations on a schedular basis.  

In this regard the Board notes that as to the bilateral knee 
disabilities, the multiple VA examination reports and 
outpatient treatment records on file do not substantiate as 
to either knee, ankylosis, moderate subluxation or lateral 
instability, limitation of flexion to 30 degrees, limitation 
of extension to 15 degrees, or impairment of either tibia and 
fibula to a moderate degree.  Arthritic changes reported on 
radiographic studies have been either inconclusive or minimal 
at best.

As to the ankles, the extensive medical documentation on file 
has been negative for ankylosis, marked limited motion, 
malunion of os calcis or astragalus with marked deformity, 
ankylosis of subastragalar or tarsal joint in poor weight-
bearing position, or astragalectomy.  As to both the knees 
and ankles, the current clinical findings do not qualify the 
veteran for the next higher evaluation of 20 percent 
regardless of which criteria are applied under the pertinent 
diagnostic codes.

However, with respect to functional loss due to pain or other 
pathology with application of the criteria under 38 C.F.R. 
§§ 4.40, 4.45, the evidentiary record presents a basis upon 
which to grant entitlement to increased evaluations for all 
of the disabilities at issue.  In this regard, the Board 
notes that the most recent examination obtained in support of 
the veteran's claims contains a detailed account of the 
collateral symptomatology experienced by the veteran.

The February 2003 VA special orthopedic examiner reported 
that as to the four disabilities at issue, pain was visible 
on examination.  He noted that the subjective complaints were 
supported by the objective findings.  The examiner added that 
there was weakened movement, excess fatigability, pain on 
movement, and laxity.  

In other words, as to each disability at issue, there has 
been demonstrated additional functional loss due to pain and 
the additional pathology discussed above.

In view of the foregoing supportive competent medical 
evidence, the Board finds that the record supports assignment 
of increased evaluations of 20 percent respectively for the 
bilateral knee and ankle disabilities at issue on the basis 
of functional loss due to pain.  See Deluca, supra.  

The Board finds that the record supports the assignment of 
the increased evaluations granted herein effective the date 
of the grant of service connection for each disability at 
issue with no basis for assignment of "staged" ratings".  
See Fenderson, supra.


Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that while the 
RO provided and considered the criteria for assignment of an 
extraschedular evaluation, it did not grant entitlement to 
increased compensation benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  In this regard, 
the Board notes that the bilateral knee and ankle 
disabilities have not been shown to markedly interfere with 
any employment endeavor, nor have they required frequent 
hospitalization.  As noted on the examination reports, the 
veteran is gainfully employed and his disabilities have not 
adversely affected his ability to perform his job.

The current granted increased disability evaluations for the 
four disabilities at issue are adequately compensated.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action of this question.


ORDER

Entitlement to an initial evaluation of 20 percent for left 
knee degenerative changes is granted, subject to the 
governing criteria applicable to the payment of monetary 
benefits.

Entitlement to an initial evaluation of 20 percent for right 
knee degenerative changes is granted, subject to the 
governing criteria applicable to the payment of monetary 
benefits.

Entitlement to an initial evaluation of 20 percent for 
tenosynovitis of the right ankle is granted, subject to the 
governing criteria applicable to the payment of monetary 
benefits.

Entitlement to an initial evaluation of 20 percent for left 
ankle sprain is granted, subject to the governing criteria 
applicable to the payment of monetary benefits.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

